2018 WI 58

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2011AP48-D & 2015AP275-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against James M. Schoenecker, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        James M. Schoenecker,
                                  Respondent.
                        ------------------------------------------------
                        In the Matter of Disciplinary Proceedings
                        Against James M. Schoenecker, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        James M. Schoenecker,
                                  Respondent-Appellant.

                        ON THE PETITION FOR REINSTATEMENT OF SCHOENECKER

OPINION FILED:          May 25, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 12, 2018

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           ABRAHAMSON, J., concurs (opinion filed).
                        ZIEGLER, J., concurs, joined by ABRAHAMSON, J.,
                        (opinion filed).
  DISSENTED:
  NOT PARTICIPATING:


ATTORNEYS:


       For the respondent-appellant, there were briefs filed by
Richard J. Cayo, Stacie H. Rosenzweig, and Halling & Cayo, S.C.,
Milwaukee.          There was an oral argument by Richard J. Cayo.
    For the complainant-respondent, there was a brief filed by
Julie     M.   Spoke,   William   J.   Weigel,   and   Office   of   Lawyer
Regulation, Madison.       There was an oral argument by William J.
Weigel.




                                       2
                                                                         2018 WI 58
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
Nos.     2011AP48-D, 2015AP275-D


STATE OF WISCONSIN                             :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against James M. Schoenecker, Attorney at Law:


Office of Lawyer Regulation,                                          FILED
            Complainant-Respondent,                              May 25, 2018
       v.                                                           Sheila T. Reiff
                                                                 Clerk of Supreme Court
James M. Schoenecker,

            Respondent-Appellant.




       ATTORNEY reinstatement proceeding.             Reinstatement denied.


       ¶1   PER   CURIAM.     Attorney     James        M.     Schoenecker          has

appealed    Referee   James    W.   Mohr       Jr.'s     recommendation            that

Attorney    Schoenecker's   petition     for    the     reinstatement         of    his

license to practice law in Wisconsin be denied.                      Upon careful

review, we agree with the referee that Attorney Schoenecker has

failed to meet his burden of proof to establish the requirements

for reinstatement     at this time.        Accordingly, we accept the

referee's recommendation that the petition for reinstatement be
denied.     However, we determine that Attorney Schoenecker can
                                                             Nos.   2011AP48-D, 2015AP275-D



again petition for reinstatement six months after the date of

this opinion.          As is our usual practice, we further conclude

that Attorney Schoenecker should be required to pay the full

costs of this reinstatement proceeding, which are $6,809.66 as

of March 23, 2018.

       ¶2    Attorney Schoenecker was admitted to practice law in

Wisconsin in 2004.              He is a graduate of Boston College and

Columbia     Law      School.        He   practiced          briefly       in     New   York,

practiced at Quarles & Brady in Milwaukee for a time, and then

went    to   a    small   law    firm     in       Delavan     called      the    Clair   Law

Offices.     In 2011, Attorney Schoenecker's license was suspended

for three years.           See In re Disciplinary Proceedings Against

Schoenecker, 2011 WI 76, 336 Wis. 2d 253, 804 N.W.2d 686.                                 Much

of     the   misconduct         in   that          case    arose     out     of     Attorney

Schoenecker's personal and professional relationship with his

former fiancé, M.F.         In December 2007, Attorney Schoenecker and

M.F. opened a joint checking account.                      M.F. also obtained a home

equity line of credit and made a loan of $48,500 to Attorney
Schoenecker.          Attorney Schoenecker executed a promissory note

whereby he promised to repay the loan with interest.                               Two days

after making the loan, M.F. learned that Attorney Schoenecker

had made cash withdrawals from her checking account at a casino,

resulting        in   a   $1,500      negative            balance    in     her     account.

Thereafter, M.F. closed the joint checking account and ended her

engagement to Attorney Schoenecker.

       ¶3    Attorney Schoenecker repaid some of the loan balance.
At some point, M.F. filed a collection action against Attorney
                                               2
                                                        Nos.    2011AP48-D, 2015AP275-D



Schoenecker.           The   parties    reached   a     settlement     and    Attorney

Schoenecker paid M.F. some $32,000 as part of a full resolution

of the financial issues between them.

       ¶4      In   December     2008    Attorney     Schoenecker       used    M.F.'s

personal information to enter her business account without her

permission and make checks payable to himself.                       He was able to

cash a $950 check, but an attempt to cash two more checks was

apparently unsuccessful.            As a result of those actions, Attorney

Schoenecker was charged in two separate criminal proceedings.

In a Walworth County case, he pled guilty to one felony count of

identity theft and was placed on two years of probation and

ordered to make restitution and pay court costs.                       In a separate

Waukesha County case, he pled guilty to a misdemeanor charge of

theft-moveable property.            The Waukesha court imposed and stayed

a     sentence      of    four   months      in   jail    and      placed     Attorney

Schoenecker on probation for one year.                   He was also required to

pay M.F. restitution as well as pay court costs.

       ¶5      In 2008, Attorney Schoenecker became an associate at
the    Clair     Law     Offices.       He   informed     the    law   firm    he   was

representing M.F., so she was considered a client of the firm.

Contrary to Clair Law Offices' policy, Attorney Schoenecker sent

invoices to M.F. in the fall of 2008 showing that she owed over

$13,000.       A substantial number of the entries on the invoices

were fraudulent.

       ¶6      In addition to the misconduct involving M.F., Attorney

Schoenecker also set up his own separate law firm on the side


                                             3
                                                             Nos.    2011AP48-D, 2015AP275-D



while he was working as an associate attorney for the Clair Law

Office and did not inform the firm of this fact.

       ¶7     The final part of Attorney Schoenecker's misconduct

giving      rise   to    the     three-year       suspension        involved     fraudulent

statements on his own personal bankruptcy proceeding.

       ¶8     In 2016, Attorney Schoenecker received an additional

one-year license suspension.               See In re Disciplinary Proceedings

Against       Schoenecker         (Schoenecker          II),        2016 WI 27,     368
Wis. 2d 57,        878 N.W.2d 163.             The   misconduct          in   that    case

concerned his involvement in a business partnership he entered

into in 2012 with M.M. and T.H.                    The men established a limited

liability company called GameMaster, LLC.                            T.H. gave Attorney

Schoenecker $25,000 in cash as his capital contribution, and

M.M.   contributed        $20,000.         Instead      of     immediately       depositing

T.H.'s $25,000 into a GameMaster account, Attorney Schoenecker

deposited the bulk of the money into his own personal checking

account.      He also used company funds to pay his personal credit

card     bills     without       preapproval       from      his      partners,    and    he
withdrew      funds      from    company    accounts         in     order   to   gamble    at

Potawatomi Casino in Milwaukee.

       ¶9     Attorney          Schoenecker       filed       a      petition     for     the

reinstatement of his law license on January 30, 2017.                             The Board

of Bar Examiners filed a report saying Attorney Schoenecker had

complied with all continuing legal education requirements for

reinstatement.             The      Office        of    Lawyer        Regulation        (OLR)

recommended against reinstatement.                      A public hearing was held
before Referee Mohr on July 18, 2017.
                                              4
                                                             Nos.   2011AP48-D, 2015AP275-D



       ¶10     Attorney Schoenecker testified at the hearing that he

is   employed        by    a    landscape       maintenance,        snow    removal,       and

condominium         property      maintenance        company.        The    owner    of    the

company submitted a letter saying that he would feel comfortable

with Attorney Schoenecker returning to the legal profession and

that    he    trusts       Attorney      Schoenecker        with    company       trucks   and

credit cards.

       ¶11     Attorney Schoenecker also testified that                           during the

term of his suspension he has volunteered at his church, set up

a chess club at a middle school, and assisted elderly neighbors

with household tasks.

       ¶12     Attorney Schoenecker testified that in 2015 he started

seeing a mental health professional who specializes in gambling

addictions, James Harrison.                   Attorney Schoenecker said with Mr.

Harrison's      help       he    has    been    able   to    abstain       from    gambling.

Attorney Schoenecker also explained that he banned himself from

the Potawatomi Casino, and he also attends Gamblers Anonymous

meetings.           Mr. Harrison wrote a letter saying                      "if [Attorney
Schoenecker]         continues         with    his   treatment      plan,    utilizes      his

support system, makes the changes that are necessary in his

life, and continues to act and live responsibly, the chance for

the situation to re-occur is minimal."                       Mr. Harrison went on to

state        that     in        his     professional         opinion,       if      Attorney

Schoenecker's law license were reinstated, "he would continue to

perform his duties as an attorney in an extremely professional

manner.       His prognosis is excellent."


                                                5
                                                                   Nos.     2011AP48-D, 2015AP275-D



       ¶13    T.H.,       one     of     the        GameMaster             partners,     testified

against Attorney Schoenecker's reinstatement petition.                                    He said

he    did    not   feel     his    dispute              with      Attorney     Schoenecker      was

resolved      fairly,       and    he        said       he     did    not     believe    Attorney

Schoenecker        has      the    moral          character           to     practice     law   in

Wisconsin.         T.H. said, "In my personal opinion anyone who can

treat a lifelong friend the way I have been treated, you can get

as much as help as you want for gambling problems, that doesn't

change the core person in my opinion."

       ¶14    Edward       Thompson,         an     attorney         at    Clair   Law    Offices,

also    testified          in     opposition                 to      Attorney      Schoenecker's

reinstatement.         He said Attorney Schoenecker was employed at the

law    offices       in    2008        and     2009.              When     asked    if   Attorney

Schoenecker would be trustworthy and have the moral character to

practice law after having been treated for a gambling addiction,

Attorney Thompson replied:

       I have some concern about that in regard to how he
       treated his employment relationship with Clair Law
       Offices, how he treated his ex-fiancée, and then how I
       read – with regard to the bankruptcy filings and with
       regard to GameMaster, the gentleman who was here
       earlier, I have some concerns that he's breaching
       trust with people he is closest to. So yeah, I have a
       concern whether he would do that with clients.
       ¶15    M.F.        also    testified              in       opposition       to    Attorney

Schoenecker's reinstatement.                      She said she was reimbursed the

money that Attorney Schoenecker took from her, but she said she

did not believe he had ever expressed sincere or genuine remorse
for    his     misconduct.               When           asked        if,    assuming     Attorney


                                                    6
                                                            Nos.   2011AP48-D, 2015AP275-D



Schoenecker has been treated for a gambling problem, she would

deem him to be trustworthy and having the moral character to

practice law, her response was "Certainly not . . . I'm scared

for the public if he keeps his law license."                             She went on to

say:

       He's an opportunist. He's shown to be an opportunist.
       [He] will take advantage at any point he can. He has
       taken advantage of his next of kin, myself being his
       fiancée, two best friends, and the gentleman from
       Clair Law Office.
       ¶16    On cross-examination, M.F. said that the opinions she

expressed came from "information or experiences I had over ten

years ago."

       ¶17    Attorney     Schoenecker's         father       and     his    sister   both

testified       on     Attorney      Schoenecker's             behalf.            Attorney

Schoenecker's         sister    said   he        has        overcome        his   gambling

addiction.       A childhood friend of Attorney Schoenecker's also

testified      on    Attorney     Schoenecker's             behalf.         In    addition,

Attorney      Schoenecker       submitted        a     number       of      letters   from

acquaintances who supported his reinstatement petition.

       ¶18    The referee issued his report on August 18, 2017.                        The

referee termed the case "a difficult matter" since on one hand

it was quite clear Attorney Schoenecker desires his law license

back and wishes he could atone for his past misconduct, but on

the other hand, "the gravity and extent of his past conduct is

troubling."          The   referee   said       all    of    Attorney       Schoenecker's

misconduct amounted to "selfish and either illegal or immoral
acts."       The referee said while Attorney Schoenecker blamed all


                                            7
                                                          Nos.    2011AP48-D, 2015AP275-D



of the misconduct on his gambling addiction, clearly a number of

the instances of misconduct have nothing to do with gambling,

i.e.,   "lying    to   the    partners        of     the       law   firm,    improperly

obtaining the firm's financial records, setting up a separate,

undisclosed      business     operation,           and     lying      under     oath      in

bankruptcy court."          The referee said all three of the OLR's

witnesses     testified     they   have       serious       doubts     about    Attorney

Schoenecker's trustworthiness, and all said he never expressed

any sense of apology or remorse to them for his conduct.

    ¶19       The referee said reinstatement hearings are not only

an examination of what has taken place from the time of the

original discipline until reinstatement is sought, but also an

attempt to predict the future.                  The referee noted that this

court   has    admonished    referees         that       the     primary     focus   of   a

reinstatement     hearing     should   be      on     the       petitioner's     conduct

between the suspension and the hearing.                     See In re Disciplinary

Proceedings Against Carroll, 2004 WI 19, ¶16, 269 Wis. 2d 172,

675 N.W.2d 792.        However, the referee said the facts of the
original misconduct must also be taken in to account to help

predict whether, going forward, the petitioner will satisfy the

requirements of moral character.              The referee said:

    It is my considered opinion that given the seriousness
    of his past conduct; given his failure to account for
    moral lapses other than blaming a gambling addiction;
    given his failure to explain how moral lapses
    unrelated to the gambling addiction have been cured;
    and given his failure to present any significant
    testimony necessary to overcome the strong testimony
    of three of his victims, I cannot in good conscience


                                          8
                                                            Nos.    2011AP48-D, 2015AP275-D


    say that Schoenecker has met the high burden of proof
    imposed on him by SCR 22.31.
    ¶20     Schoenecker's appeal argues that the OLR, in opposing

reinstatement, has submitted only the testimony of individuals

who were harmed by conduct that has already been accounted for

and who have no first hand knowledge of anything of substance

that has occurred since the suspensions.                           Attorney Schoenecker

argues that in essence what the OLR is now saying is that it

regrets its decision to stipulate to the level of discipline in

the two underlying cases, and it believes the suspensions should

have been longer.

    ¶21     Attorney            Schoenecker        argues      that         the     referee's

recommendation         against     reinstatement         is    not    supported          by   the

evidence.     He says that the referee's findings about him were,

overall, favorable, and he points out that the referee found

Attorney Schoenecker's testimony to be sincere; that he admitted

engaging     in        some     "really    bad      behavior;"         that        he    sought

counseling;       he     paid    restitution;       he    has      been      working       as    a

laborer    and     was    promoted        to   supervisor;         and      that    he    never
realized "how privileged he was to have been a lawyer."

    ¶22     Attorney          Schoenecker      argues       the      only    testimony          in

opposition        to     his      reinstatement          was       based      on        outdated

information and hearsay.                  He says while past conduct can be

relevant to a determination as to whether a petitioner has the

moral character to resume the practice of law, this court has

said that a hearing "should not amount to a retrial of the




                                               9
                                                             Nos.   2011AP48-D, 2015AP275-D



original disciplinary case."                 See In re Disciplinary Proceedings

Against Penn, 2002 WI 5, ¶7, 249 Wis. 2d 667, 673 N.W.2d 287.

      ¶23    Attorney Schoenecker says all three OLR witnesses were

clearly still upset and all had formed subjective beliefs based

on old or second hand information.                        Attorney Schoenecker says

that while it is understandable those witnesses would still be

upset, they each testified they had no useful knowledge of his

conduct since the time of his suspensions and instead                                 based

their conclusions about his current fitness to practice law on

their prior experience with him and on what they learned from

other OLR witnesses.             Attorney Schoenecker argues that the OLR

did   not    offer   a     single          piece     of     competent     evidence       that

contradicted Attorney Schoenecker's evidence about his conduct

and character since the time of his offenses, and he says the

fact people aggrieved by his prior conduct are still aggrieved

by it is not a reasonable basis to oppose his reinstatement.

      ¶24    Attorney Schoenecker argues he has met his burden of

proof to show that he can safely be reinstated to the practice
of    law.     He    says       his        witnesses      have      first-hand,      recent

information about his character, fitness, and abilities.                                   He

says he has taken steps to learn what was driving his negative

behavior     and   how    to    avoid       repeating       it,     including    attending

Gamblers     Anonymous         meetings       and    seeking        counseling    from      a

licensed     professional.             He     says     he     intends    to     remain     in

treatment,     and   he    says       he    has     taken    responsibility       for     his

actions and is truly sorry for the harm he has caused others.
Attorney Schoenecker argues that denying him reinstatement at
                                              10
                                                    Nos.   2011AP48-D, 2015AP275-D



this point would serve only to punish him, not to protect the

public.

    ¶25     The OLR argues that the referee correctly concluded

that Attorney Schoenecker failed to meet his burden of proof for

reinstatement.          Specifically,       the     OLR    says   the    referee

appropriately found that Attorney Schoenecker failed to show the

requisite    moral   character      for    reinstatement        and   failed   to

present adequate evidence or testimony that his moral lapses

have been cured.        The OLR also says the referee properly found

that Attorney Schoenecker continued to blame his behavior on his

gambling addiction and failed to explain that the moral lapses

unrelated to gambling have been addressed.                  The OLR says Mr.

Harrison's    report,     which     says     that    Attorney     Schoenecker's

prognosis with regard to relapsing with respect to his gambling

problem is excellent if he continues with his treatment plan, is

insufficient to support a finding of fitness for reinstatement

because "Harrison's report is only as good as the information

provided to him by Schoenecker.            If Schoenecker was not truthful
with his therapist or did not provide him with all the necessary

background information, then this court should not rely solely

on the report as a sufficient basis for reinstatement."

    ¶26     The   OLR    says     contrary     to    Attorney     Schoenecker's

claims, the OLR did not present Attorney Schoenecker's victims

as witnesses in order to retry the prior disciplinary matters,

but rather to rebut Attorney Schoenecker's claim that he has the

current moral character to practice law in Wisconsin.                    The OLR


                                      11
                                               Nos.   2011AP48-D, 2015AP275-D



also       argues    that   Attorney      Schoenecker's      reinstatement

presentation exhibited a lack of remorse for his victims.

       ¶27    Supreme Court Rule 22.31(1)1 provides the standard to

be met for reinstatement.           Specifically, the petitioner must

show by clear, satisfactory, and convincing evidence that he or

she has the moral character to practice law, that his or her

resumption of the practice of law will not be detrimental to the

administration of justice or subversive of the public interest,

and that he or she has complied with SCR 22.262 and the terms of

       1
           SCR 22.31(1) provides:

            The petitioner has the burden of demonstrating,
       by clear, satisfactory, and convincing evidence, all
       of the following:

            (a) That he or she has the moral character to
       practice law in Wisconsin.

            (b) That his or her resumption of the practice of
       law will not be detrimental to the administration of
       justice or subversive of the public interest.

            (c) That his or her representations in the
       petition, including the representations required by
       SCR 22.29(4)(a) to (m) and 22.29(5) are substantiated.

            (d) That he or she has complied fully with the
       terms of the order of suspension or revocation and
       with the requirements of SCR 22.26.
       2
           SCR 22.26 provides:

            (1) On or before the effective date of license
       suspension or revocation, an attorney whose license is
       suspended or revoked shall do all of the following:

            (a) Notify by certified mail all clients being
       represented in pending matters of the suspension or
       revocation and of the attorney's consequent inability
                                                      (continued)
                                     12
                                   Nos.   2011AP48-D, 2015AP275-D




to act as an attorney following the effective date of
the suspension or revocation.

     (b) Advise the clients to seek legal advice of
their choice elsewhere.

     (c) Promptly provide written notification to the
court of administrative agency and the attorney for
each party in a matter pending before a court or
administrative agency of the suspension or revocation
and of the attorney's consequent inability to act as
an attorney following the effective date of the
suspension or revocation.    The notice shall identify
the successor attorney of the attorney's client or, if
there is none at the time notice is given, shall state
the client's place of residence.

     (d) Within the first 15 days after the effective
date   of   suspension   or   revocation,   make   all
arrangements for the temporary or permanent closing or
winding up of the attorney's practice.    The attorney
may assist in having others take over client's work in
progress.

     (e) Within 25 days after the effective date of
suspension or revocation, file with the director an
affidavit showing all of the following:

     (i) Full compliance with the provisions of the
suspension or revocation order and with the rules and
procedures regarding the closing of the attorney's
practice.

     (ii) A list of all jurisdictions, including the
state, federal and administrative bodies, before which
the attorney is admitted to practice.

     (iii) A list of clients in all pending matters
and a list of all matters pending before any court or
administrative agency, together with the case number
of each matter.

     (f) Maintain records of the various steps taken
under this rule in order that, in any court or
administrative agency, together with the case number
of each matter.
                                                   (continued)
                          13
                                           Nos.    2011AP48-D, 2015AP275-D



the suspension.   In addition to these requirements, SCR 22.29(4)3

states related requirements that the petition for reinstatement

         (2) An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law.

         (3) Proof of compliance with this rule is a
    condition precedent to reinstatement of the attorney's
    license to practice law.
    3
        SCR 22.29(4) provides:

           The petition shall show all of the following:

         (a) The   petitioner    desires          to   have     the
    petitioner's license reinstated.

         (b) The petitioner has not practiced law during
    the period of suspension or revocation.

         (c) The petitioner has complied fully with the
    terms of the order of suspension or revocation and
    will   continue  to   comply   with them  until the
    petitioner's license is reinstated.

         (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

         (e) The petitioner's conduct since the suspension
    or revocation has been exemplary and above reproach.

         (f) The petitioner has a proper understanding of
    and attitude toward the standards that are imposed
    upon members of the bar and will act in conformity
    with the standards.

         (g) The petitioner can safely be recommended to
    the legal profession, the courts and the public as a
                                                   (continued)
                                 14
                                                                Nos.   2011AP48-D, 2015AP275-D



"shall show."          All of these additional requirements are also

effectively incorporated into SCR 22.31(1).

      ¶28   This court will adopt the referee's findings of fact

unless   they   are        clearly     erroneous.               Conclusions       of    law    are

reviewed de novo.            See In re Disciplinary Proceedings Against

Jennings, 2009 WI 26, ¶22, 316 Wis. 2d 6, 762 N.W.2d 648.

      ¶29   Upon      careful      review      of     the        matter,     we    adopt       the

referee's findings and conclusions and agree with the referee

that at this time Attorney Schoenecker has failed to meet his

burden of demonstrating that he has met the high burden of proof

imposed upon him by SCR 22.31.                     We do not reach this decision

lightly.    Attorney Schoenecker has not practiced law since 2011.

The   record    demonstrates           that     he        has     made    progress       toward

addressing the root causes of the behavior that led to his two

suspensions.          He    is   to    be    commended          for    attending       Gamblers

Anonymous meetings and continuing to seek treatment from Mr.

Harrison.       His    volunteer           efforts    in        the    community       are    also

commendable.          However,        we    share    the        referee's     concern         that
Attorney    Schoenecker          has   failed        to    fully       account     for       moral

lapses other than his gambling addiction, and he has failed to

explain how the moral lapses unrelated to the gambling addiction

have been addressed to insure they will not recur in the future.


      person fit to be consulted by others and to represent
      them and otherwise act in matters of trust and
      confidence and in general to aid in the administration
      of justice as a member of the bar and as an officer of
      the courts.


                                              15
                                                   Nos.   2011AP48-D, 2015AP275-D



In   addition,       we    concur     with   the   referee       that    Attorney

Schoenecker's failure to present live testimony, either from Mr.

Harrison or other character witnesses who could speak to whether

Attorney Schoenecker has the current moral character to practice

law in Wisconsin, impeded him in demonstrating that he has met

his burden of proof under SCR 22.31.

     ¶30   Pursuant to SCR 22.33(4), a petitioner normally may

again   file    a    petition   for    reinstatement      nine    months    after

denial.    However, we have the discretion to effectively reduce

that period.        See, e.g., In re Disciplinary Proceedings Against

Carroll, 2004 WI 19, 269 Wis. 2d 172, 675 N.W.2d 792.                     In this

case we conclude that Attorney Schoenecker should be permitted

to file a new petition for reinstatement six months after the

date of this opinion.           In the new reinstatement proceeding he

may be able to present himself in a better light and demonstrate

through live testimony and specific examples that he is fit to

resume the practice of law without danger to the public.                    As is

our normal practice, we deem it appropriate to impose the full
costs of this reinstatement proceeding on Attorney Schoenecker,

which are $6,809.66 as of March 23, 2018.

     ¶31   IT       IS    ORDERED   that     the   petition      of     James   M.

Schoenecker for the reinstatement of his license to practice law

in Wisconsin is denied.

     ¶32   IT IS FURTHER ORDERED that Attorney Schoenecker may

again file a petition for reinstatement six months after the

date of this decision.


                                        16
                                        Nos.   2011AP48-D, 2015AP275-D



    ¶33   IT IS FURTHER ORDERED that within 60 days of the date

of this order, James M. Schoenecker shall pay to the Office of

Lawyer Regulation the costs of this reinstatement proceeding,

which are $6,809.66 as of March 23, 2018.




                               17
                                        No.   2011AP48-D, 2015AP275-D.ssa




    ¶34   SHIRLEY S. ABRAHAMSON, J.     (concurring).         As I wrote

in dissent in In re Disciplinary Proceedings Against Mandelman,

2018 WI 56, ___ Wis. 2d ___, ___ N.W.2d ___, the court is not

consistent in its rulings on reinstatement.

    ¶35   I join the concurrence of Justice Annette Kingsland

Ziegler   with   regard   to   the    reinstatement      of     Attorney

Schoenecker.




                                1
                                                        Nos.    2011AP48-D & 2015AP275-D.akz




       ¶36    ANNETTE KINGSLAND ZIEGLER, J.                     (concurring).          I agree

with the court that at this time Attorney Schoenecker has failed

to    establish      the    requirements          for     the    reinstatement         of     his

license      to    practice    law     in     Wisconsin.             I    write    separately

because       I    have    concern     that       the     court      may     appear     to     be

suggesting that if certain things are done, Attorney Schoenecker

will be reinstated.                See majority op., ¶30.                    The majority's

comments about what Attorney Schoenecker might do differently

the    next       time    around    should     not,       in    my       view,    be   read    as

prophesying what the court's decision will be in a subsequent

reinstatement proceeding.               At a subsequent proceeding Attorney

Schoenecker bears the burden of demonstrating to the court that

he should be reinstated.               The criteria the court today suggests

may or may not prove to be sufficient.

       ¶37    For the foregoing reason, I respectfully concur.

       ¶38    I     am    authorized    to     state       that      Justice      SHIRLEY      S.

ABRAHAMSON joins this concurrence.




                                              1
    Nos.   2011AP48-D & 2015AP275-D.akz




1